          Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 1 of 35



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

JAMES R. MORIARTY, Individually as the  )
Father of JAMES FRANCIS MORIARTY        )
      4119 Montrose, Suite 250          )
      Houston, Texas 77006              )
                                        )
CYNTHIA REED MORIARTY,                  )
Individually as the Mother of JAMES     )
FRANCIS MORIARTY and as the             )
Executor of the ESTATE OF JAMES         )
FRANCIS MORIARTY                        )
       2169 Oak Alley                   )
       Kerrville, Texas 78028           )
                                        )
REBECCA ANNE MORIARTY, Individually )          COMPLAINT
as the Sister of JAMES FRANCIS MORIARTY )
       2207 Huldy Street                )
       Houston, Texas 77019
                                        )      Case No.: _____________________
MELISSA KAY MORIARTY, Individually      )
as the Sister of JAMES FRANCIS MORIARTY )
       1601 Churchill Downs Drive       )
       Aberdeen, North Carolina 28315   )
                                        )
CHARLES DUWANE LEWELLEN, JR.,           )
Individually as the Father of MATTHEW   )
CHARLES LEWELLEN and as the Executor )
of the ESTATE OF MATTHEW CHARLES        )
LEWELLEN                                )
       16451 State Hwy B                )
       Kirksville, Missouri 63501       )
                                        )
CYNTHIA MARIE LEWELLEN, Individually )
as the Mother of MATTHEW CHARLES        )
LEWELLEN                                )
       16451 State Hwy B                )
       Kirksville, Missouri 63501       )
                                        )
JAMES ANDREW LEWELLEN, Individually )
as the Brother of MATTHEW CHARLES       )
LEWELLEN                                )
       504 Bridgewater Court            )
       St. Charles, Missouri 63304      )
                                        )
          Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 2 of 35



DANIELLE GATEWOOD (NEE LEWELLEN)             )
Individually as the Sister of MATTHEW        )
CHARLES LEWELLEN                             )
       704 Claystone Court                   )
       Clarksville, Tennessee 37040          )
                                             )
RENEE LAQUE, Individually as the Fiancee     )
of MATTHEW CHARLES LEWELLEN                  )
       3321 Golf Club Lane                   )
       Nashville, Tennessee 37215            )
                                             )
BRIAN M. McENROE, Individually as the        )
Father of KEVIN JOSEPH McENROE and as )
the Personal Representative of the ESTATE OF )
KEVIN JOSEPH McENROE                         )
       6410 Liberty Avenue                   )
       Bradenton, Florida 34203              )
                                             )
LINDA L. FROST, Individually as the Mother )
of KEVIN JOSEPH McENROE                      )
       6890 E. Sunrise #120                  )
       Tucson, Arizona 85750                 )
                                             )
NICHOLAS McENROE, Individually as the        )
Brother of KEVIN JOSEPH McENROE              )
       316 Blackman Rd.                      )
       Nashville, Tennessee 37211            )
                                             )
CHRISTOPHER McENROE, Individually as         )
the Brother of KEVIN JOSEPH McENROE          )
       238 Brookridge Trail                  )
       Nashville, Tennessee 37211            )
                                             )
KIMBERLY ARGO, Individually as the           )
Fiancee of KEVIN JOSEPH McENROE              )
       90 Mix Ave #700                       )
       Hamden, CT 06514                      )
                                             )
              Plaintiffs,                    )
                                             )
v.                                           )
                                             )
THE HASHEMITE KINGDOM OF JORDAN )
       Ministry of Foreign Affairs           )
       Queen Alia Airport Street             )
       Amman, Jordan                         )



                                         2
            Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 3 of 35



                                          )
MA’AREK AL-TAWAYHA a/k/a                  )
“ABU TAYEH”                               )
      c/o Ministry of Foreign Affairs     )
      Queen Alia Airport Street           )
      Amman, Jordan                       )
                                          )
             Defendants.                  )
                                          )
______________________________________________________________________________


                                          COMPLAINT

I.     NATURE OF THE CASE

       1.      On November 4, 2016, three members of the United States Army’s Special Forces

were murdered near Al-Jafr, Jordan on King Faisal Air Base that was home to American military

and intelligence operations related to the training and equipping of Syrian opposition forces who

were opposing the regime of Bashar al-Asad in Syria.

       2.      While a Jordanian Air Base, King Faisal Air Base served as the home base for

American Special Forces units who were working in conjunction with the U.S. Government to

provide tactical training in weapons and explosives to these Syrian opposition fighters.

       3.      The perpetrator of the attack was a First Sergeant in the Jordanian military who was

on duty at the guard post at the entrance to King Faisal Air Base – a position where he had

personally witnessed American soldiers come in and leave from the Air Base on countless prior

occasions leading up to the November 4, 2016 attack.

       4.      The three United States Army Special Forces members who were killed were James

“Jimmy” Francis Moriarty, Matthew “Matt” Lewellen, and Kevin Joseph McEnroe. Their families

seek justice for their unnecessary deaths and believe that the Hashemite Kingdom of Jordan aided

and abetted this terrorist act by seeking to silence the families and hiding behind the defense that




                                                 3
              Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 4 of 35



the Jordanian soldier who hunted down and brutally murdered their loved ones was acting within

internationally accepted rules of engagement.

       5.      Plaintiffs, through their undersigned attorneys, bring this Complaint seeking

damages arising from the death of their loved ones.

II.    JURISDICTION AND VENUE

       6.      Jurisdiction arises pursuant to 28 U.S.C. §§ 1330, 1331, 1605(a)(1), and 1605B(b).

Jurisdiction also arises against Defendant Ma’arek Al-Tawayha based on violations of the Torture

Victim Protection Act (“TVPA”), Pub. L. 102-256, 106 Stat. 73 (reprinted at 28 U.S.C. § 1350

note). Jurisdiction also arises pursuant to 18 U.S.C. § 2334.

       7.      Venue in this district is appropriate pursuant to 28 U.S.C. §§ 1391(c) and

1391(f)(4).

       8.      As herein alleged, actions against Defendant Hashemite Kingdom of Jordan

seeking money damages against a foreign state for physical injury to person or property or death

occurring in the United States caused by an act of international terrorism in the United States and

a tortious act of any employee of that foreign state acting within the scope of his or her office,

employment, or agency fall within the exception to jurisdictional immunity provided by 28 U.S.C.

§ 1605B(b).

III.   DEFENDANTS

       9.      Defendant Hashemite Kingdom of Jordan (“Jordan”) is a foreign state within the

meaning of 28 U.S.C. § 1391(f) located in the Middle East sharing borders with Saudi Arabia to

the east, Iraq to the northeast, Syria to the north, Israel to the west, and West Bank to the west.

       10.     According to the United States Department of State, “The United States is Jordan’s

single largest provider of bilateral assistance, providing over $1.7 billion in 2017, including $1.3




                                                  4
              Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 5 of 35



billion in bilateral foreign assistance and over $200 million in Department of Defense (DoD)

support…. A strong U.S. military assistance program is designed to meet Jordan’s legitimate

defense needs, including preservation of border integrity and regional stability through the

provision of materiel and training.”1

        11.      In 1996, the United States and Jordan negotiated an informal diplomatic agreement

regarding the status of U.S. military personnel and civilian employees of the Department of

Defense who may be present in Jordan in connection with their official duties. This agreement

provides U.S. military personnel within Jordan that same status as that provided to the Technical

and Administrative Staff of the United States Embassy; permits them to enter and exit Jordan with

U.S. Government identification; authorizes them to wear their uniforms while performing their

official duties and to carry arms while on duty in accord with their orders; provides them with free

entry into and landing upon the territory of Jordan; and exempts them from taxes or duties imposed

by Jordan.

        12.      Defendant Ma’arek Al-Tawayha a/k/a “Abu Tayeh” (“Abu Tayeh”) is a resident of

Jordan who was, at all times relevant to this case, a member of the Jordanian military. On

November 4, 2016, Defendant Abu Tayeh was assigned to security duty at the entrance to King

Faisal Air Base near Al-Jafr, Jordan.

        13.      Defendant Abu Tayeh was criminally prosecuted for his role in the murder of James

Francis Moriarty, Matthew Charles Lewellen, and Kevin Joseph McEnroe on November 4, 2016.

His sentence was handed down by a Jordanian court in July 2017, and upon information and belief,

Defendant Abu Tayeh is currently in prison in Jordan based on his conviction.




1
 See Bureau of Near Eastern Affairs, U.S. Relations with Jordan, U.S. Dep’t of State (Aug. 2, 2018),
https://www.state.gov/r/pa/ei/bgn/3464.htm.


                                                        5
              Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 6 of 35



II.     FACTUAL ALLEGATIONS

        A.       The November 4, 2016 Assault by Defendant Abu Tayeh

        14.      Members of the United States Army’s Special Forces Operational Detachment-

Alpha (“SFOD-A”) had been deployed from Fort Campbell, Kentucky to the Hashemite Kingdom

of Jordan on or about July 11, 2016 to provide military training in the vicinity of King Faisal Air

Base near Al-Jafr, Jordan.

        15.      Upon information and belief, this military training in Jordan was to train opposition

fighters to be engaged in combat in Syria’s ongoing civil war.

        16.      Staff Sergeant (“SSG”) James Francis Moriarty had been in Jordan since July 2016

as part of this training mission as part of SFOD-A.

        17.      Staff Sergeant (“SSG”) Matthew Charles Lewellen (who was promoted

posthumously to Sergeant First Class (“SFC”)), Staff Sergeant (“SSG”) Kevin Joseph McEnroe,

and a fourth member of SFOD-A had arrived in Jordan only a few days prior to November 4, 2016

as reinforcements from Fort Campbell, Kentucky to continue providing military training in the

vicinity of King Faisal Air Base near Al-Jafr, Jordan.2

        18.      Each of the American soldiers maintained at least an intermediate language

proficiency in Modern Standard Arabic and had conducted additional language training in

Levantine Arabic.

        19.      The base of operations for SFOD-A during this mission was King Faisal Air Base

near Al-Jafr, Jordan – approximately 140 miles from Jordan’s capital of Amman.




2
  The name of the fourth SFOD-A member in the attack is being withheld as, upon information and belief, he remains
in the United States Army as a member of the United States Army’s Special Forces Operational Detachment-Alpha.
He will be referenced as “the fourth SFOD-A member.”


                                                        6
                Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 7 of 35



          20.      There was a single access control point into King Faisal Air Base, and a Jordanian

security officer was stationed at this access control point to facilitate identification and transit on

and off the base.

          21.      U.S.-operated vehicles were familiar to the Jordanian guard force at the entrance to

King Faisal Air Base and were identifiable as friendly given this was their base of operations in

Jordan.

          22.      On November 4, 2016, members of the SFOD-A – including SSG Moriarty, SSG

Lewellen, and SSG McEnroe – departed King Faisal Air Base at approximately 8:00am to conduct

routine weapons training on a military range approximately five kilometers from the perimeter of

the base.

          23.      After completing their training, the team members returned to the base in three

convoys.        The first convoy returned through the access control point without incident at

approximately 11:40am.

          24.      At approximately 12:04pm, the second convoy arrived at the access control point

to King Faisal Air Base.

          25.      The second convoy was comprised of four vehicles carrying five members of

SFOD-A. There was one soldier in the first vehicle in this convoy. SSG Lewellen and SSG

McEnroe were in the second vehicle. One soldier was in the third vehicle. SSG Moriarty was in

the fourth vehicle.

          26.      As the vehicles approached the access control point, the U.S. soldiers did not detect

any fear or concern on the part of the Jordanian soldiers manning the entry.

          27.      A Jordanian soldier lifted a counterbalanced gate and motioned for the American

vehicles to proceed to the final slide gate protecting the entrance to the base.




                                                     7
             Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 8 of 35



       28.     The first vehicle proceeded past the access control point which was manned by

Defendant Abu Tayeh (a First Sergeant in the Jordanian military at the time) and stopped in front

of the final slide gate protecting the entrance.

       29.     A Jordanian soldier opened the slide gate, and the first vehicle in the four-vehicle

convoy proceeded unimpeded through the entrance and down the entrance road.

       30.     The second vehicle carrying SSG Lewellen and SSG McEnroe proceeded to follow

the first vehicle through the final slide gate – which remained open – when their vehicle abruptly

stopped as Defendant Abu Tayeh began shooting into the cab of their truck from his location in

the access control point’s guard shack that was approximately three meters from the driver’s side

window of the truck carrying SSG Lewellen and SSG McEnroe.

       31.     After firing shots from the side of the vehicle, Defendant Abu Tayeh fired

additional rounds into the second vehicle after exiting the guard shack.

       32.     SSG Lewellen and SSG McEnroe never drew their weapons to instigate the

shooting, and no actions were taken that would have necessitated the continued shooting into the

vehicle carrying SSG Lewellen and SSG McEnroe.

       33.     SSG McEnroe was driving the second vehicle in the convoy and died on the scene

having never drawn a weapon or made any initiating action against Defendant Abu Tayeh.

       34.     SSG Lewellen sustained two gunshot wounds and was treated on the scene of the

attack and died in transport to receive additional medical care having never drawn a weapon or

made any initiating action against Defendant Abu Tayeh.

       35.     Prior to the shots from Defendant Abu Tayeh being fired, the Jordanian guard

operating the counterbalanced lift gate behind the vehicle convoy showed no indication that he

heard any sounds that would have prompted Defendant Abu Tayeh to begin shooting. His first




                                                   8
                 Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 9 of 35



reaction occurred when Defendant Abu Tayeh began shooting at the vehicle carrying SSG

Lewellen and SSG McEnroe. Once the shots were fired, he hid behind a cement barrier for the

duration of the assault.

           36.    After shooting at the vehicle carrying SSG Lewellen and SSG McEnroe (who was

killed almost immediately due to a gunshot to his head), Defendant Abu Tayeh walked past the

second vehicle in the convoy (which was rolling forward as SSG McEnroe was no longer capable

of depressing the brakes on the vehicle) and began shooting at the third and fourth vehicles in the

convoy with the fourth vehicle being occupied by SSG Moriarty.

           37.    As the shooting from Defendant Abu Tayeh continued, a Jordanian soldier can be

seen peering out and subsequently retreating back into his guard shack for the duration of the

assault.

           38.    SSG Moriarty and the fourth SFOD-A member immediately exited their vehicles

carrying pistols and began returning fire against Defendant Abu Tayeh.

           39.    Defendant Abu Tayeh – demonstrating his murderous intent – continued to fire on

the American soldiers with his M16 rifle, and SSG Moriarty and the fourth SFOD-A member

retreated behind cement barriers immediately adjacent to their car doors.

           40.    Defendant Abu Tayeh was equipped with body armor and an automatic rifle putting

him at a superior advantage over the American soldiers who were not wearing body armor and

were limited to service pistols that they carried with them in their vehicles.

           41.    While behind the cement barriers, SSG Moriarty called out to Defendant Abu

Tayeh in Arabic identifying himself and seeking to de-escalate the situation; however, when he

raised both hands to show he was not a threat, Defendant Abu Tayeh continued to fire at the




                                                  9
              Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 10 of 35



concrete barrier. In a video of the assault, shots can be seen ricocheting off the cement wall during

this attempt to de-escalate this terrorist attack.

        42.     SSG Moriarty and the fourth SFOD-A member also tried to hail assistance from a

vehicle that was traveling along the local roadway, past the access control point; however, there

was no response from the occupants of the vehicle.

        43.     Additionally, SSG Moriarty tried to get the attention of fellow American soldiers

who pulled up short of the access control point during the incident, but to no avail.

        44.     As Defendant Abu Tayeh continued to shoot at them, SSG Moriarty and the fourth

SFOD-A member decided to increase the distance between them and Defendant Abu Tayeh, so

the two Americans ran past their vehicles and took up defensive positions behind additional cement

barriers on the opposite side of their vehicles from where Defendant Abu Tayeh was standing.

        45.     When the two Americans fell back to the opposite side of the vehicles, Defendant

Abu Tayeh jogged forward and surveilled the interior of the vehicle that had been driven by fourth

SFOD-A member while continuing to point his weapon in the direction of where the two

Americans had fallen back.

        46.     Defendant Abu Tayeh then proceeded to move forward until he was in front of the

vehicle that had been driven by SSG Moriarty and rested his elbows on the hood of the vehicle as

he continued to point his M16 rifle in the direction of the two Americans.

        47.     First Sgt. Al-Tawayha then circled around the driver’s side of SSG Moriarty’s

vehicle and ran in the direction of the Americans firing with his rifle.

        48.     The fourth SFOD-A member circled one of the cement barriers to get out of the

line of fire, and SSG Moriarty approached Defendant Abu Tayeh and began firing to distract him

while standing only a few paces apart.




                                                     10
             Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 11 of 35



       49.       SSG Moriarty sustained two gunshot wounds from close range to his chest cavity

in the confrontation with Defendant Abu Tayeh. At least one of the gunshot wounds sustained by

SSG Moriarty penetrated his heart.

       50.       As Defendant Abu Tayeh shot SSG Moriarty, the fourth SFOD-A member flanked

Defendant Abu Tayeh and repeatedly fired at him with his service pistol thus disabling him and

ending the confrontation as the shots circumvented Defendant Abu Tayeh’s body armor.

       51.       The fourth SFOD-A member disarmed First Sgt. Al-Tawayha, apprehended the

Jordanian guard who operated the counter balanced lift gate, and ran to the American vehicle

outside the access control point because he was uncertain whether the hostilities had ended.

       52.       When the Americans attempted to return to SSG Moriarty’s body, Jordanian

personnel prevented them from doing so, firing warning shots near their vehicle.

       53.       Eventually, SSG Moriarty and SSG Lewellen’s bodies were transported to aid

stations at the base – SSG Lewellen initially to the Jordanian aid station, and SSG Moriarty to the

American aid station. SSG Lewellen was placed on a gurney next to Defendant Abu Tayeh at the

Jordanian aid station. SSG Lewellen was subsequently transferred to the American aid station.

       54.       Both SSG Moriarty and SFC Lewellen sustained two gunshot wounds.

       55.       Approximately 80 minutes after the shooting began, SSG Moriarty and SSG

Lewellen were placed in a fixed-wing aircraft for transport to Marka Airfield in Amman for

emergency medical assistance. Approximately 15 minutes into the flight, SSG Moriarty was

declared dead.

       56.       SSG Lewellen arrived at Marka Airfield and was transferred to a helicopter to take

him to King Hussein Hospital in Amman approximately two hours after the shooting began, but

he was pronounced dead at King Hussein Hospital.




                                                 11
             Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 12 of 35



       B.      Plaintiffs and Their Damages

               1.      The Estate of James Francis Moriarty

       57.     SSG James Francis Moriarty was born in 1989 in Texas. He was a United States

citizen at the time of his death and was domiciled in the State of Texas.

       58.     After graduating from the University of Texas at Austin with a Bachelor of Arts

degree in Economics, he enlisted in the United States Army in September 2011.

       59.     In 2012, he completed Airborne training, and in early-2014, he completed Special

Forces training to become what is commonly referred to as a “Green Beret.”

       60.     SSG Moriarty was assigned to the U.S. Army’s Fifth Special Forces Group based

out of Fort Campbell, Kentucky.

       61.     His role within his unit was as a Special Forces Weapons Sergeant.

       62.     SSG Moriarty had arrived in Jordan in July 2016 having previously served two

other deployments in Jordan in 2015 and 2016.

       63.     Throughout the assault carried out by Defendant Abu Tayeh, SSG Moriarty was

acutely aware of the danger posed to his life as he knew that his pistol and no body armor were no

match to Defendant Abu Tayeh’s automatic weapon and body armor.

       64.     His fellow soldiers described him as a soldier who refused to cut corners but who

was also an affable storyteller whose stories would captivate his audience.

       65.     In the assault, SSG Moriarty sustained two gunshot wounds that proved fatal;

however, his body fought the injuries he sustained, and he did not succumb to his wounds until

approximately 95 minutes after the shooting assault began when he was declared dead aboard an

aircraft en route to Marka Airfield in Amman, Jordan.




                                                12
             Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 13 of 35



       66.     Plaintiff James R. Moriarty is a citizen of the United States and resides in the city

of Houston, Texas. Plaintiff James R. Moriarty asserts claims herein in his capacity as the father

of James Francis Moriarty.

       67.     Plaintiff Cynthia Moriarty is a citizen of the United States and resides in the city of

Kerrville, Texas. Plaintiff Cynthia Moriarty asserts claims herein as the Executor of the Estate of

James Francis Moriarty and in her capacity as the mother of James Francis Moriarty.

       68.     Plaintiff Rebecca Anne Moriarty is a citizen of the United States and resides in the

city of Houston, Texas. Plaintiff Rebecca Anne Moriarty asserts claims herein in her capacity as

the sister of James Francis Moriarty.

       69.     Plaintiff Melissa Kay Moriarty is a citizen of the United States and resides in the

city of Aberdeen, North Carolina. Plaintiff Melissa Kay Moriarty asserts claims herein in her

capacity as the sister of James Francis Moriarty.

       70.     As a result of the attack, and the death of James Francis Moriarty, Plaintiffs James

R. Moriarty, Cynthia Moriarty, Rebecca Anne Moriarty, and Melissa Kay Moriarty have

experienced severe mental anguish, extreme emotional pain and suffering, and loss of their

son’s/brother’s society, companionship, comfort, advice, and counsel.

               2.     The Estate of Matthew Charles Lewellen

       71.     SSG Lewellen (posthumously promoted to the rank of SFC) was born in 1989 in

Kirksville, Missouri. He was a United States citizen at the time of his death and was domiciled in

the State of Tennessee.

       72.     After attending both Truman State University and the University of Kansas, SFC

Lewellen enlisted in the United States Army in February 2010.




                                                 13
             Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 14 of 35



       73.     SFC Lewellen completed Airborne training and graduated from Special Forces

training on November 1, 2012.

       74.     SFC Lewellen was assigned to the U.S. Army’s Fifth Special Forces Group based

out of Fort Campbell, Kentucky.

       75.     His role within his unit was as a Special Forces Engineer Sergeant.

       76.     SFC Lewellen had arrived in Jordan only days prior to the attack by Defendant Abu

Tayeh. He had been deployed to Jordan on one prior occasion.

       77.     At no point did SFC Lewellen pose any risk of harm to Defendant Abu Tayeh or

the other Jordanian soldiers at the access control point.

       78.     SFC Lewellen had dreamed of being a solder since the third grade, and he received

numerous commendations for his stellar performance in the United States Army. Individuals who

served with SFC Lewellen said that he was instrumental in raising morale in difficult situations.

       79.     In Tennessee, he lived with his fiancée Renee Laque and their dog Charlie, and

family was always important to him.

       80.      SFC Lewellen was in the passenger seat of the second vehicle in the four-vehicle

caravan and the first vehicle to receive fire from Defendant Abu Tayeh. In the initial shots fired

by Defendant Abu Tayeh, SFC Lewellen sustained two gunshot wounds. He survived the ordeal

of being flown to Amman, Jordan for treatment for his injuries; however, he was declared dead

from his wounds at King Hussein Hospital in Amman approximately two hours after he had been

shot by Defendant Abu Tayeh.

       81.     Plaintiff Charles Duwane Lewellen, Jr. is a citizen of the United States and resides

in the city of Kirksville, Missouri. Plaintiff Charles Duwane Lewellen, Jr. asserts claims herein as




                                                 14
             Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 15 of 35



the Executor of the Estate of Matthew Charles Lewellen and in his capacity as the father of

Matthew Charles Lewellen.

       82.     Plaintiff Cynthia Marie Lewellen is a citizen of the United States and resides in the

city of Kirksville, Missouri. Plaintiff Cynthia Marie Lewellen asserts claims herein in her capacity

as the mother of Matthew Charles Lewellen.

       83.     Plaintiff James Andrew Lewellen is a citizen of the United States and resides in the

city of St. Charles, Missouri. Plaintiff James Andrew Lewellen asserts claims herein in his

capacity as the brother of Matthew Charles Lewellen.

       84.     Plaintiff Danielle Marie Lewellen is a citizen of the United States and resides in the

city of Clarksville, Tennessee. Plaintiff Danielle Marie Lewellen asserts claims herein in her

capacity as the sister of Matthew Charles Lewellen.

       85.     Plaintiff Renee Laque is a citizen of the United States and resides in the city of

Nashville, Tennessee. Plaintiff Renee Laque asserts claims herein in her capacity as the fiancee

of Matthew Charles Lewellen.

       86.     As a result of the attack, and the death of Matthew Charles Lewellen, Plaintiffs

Charles Duwane Lewellen, Jr., Cynthia Marie Lewellen, James Andrew Lewellen, Danielle Marie

Lewellen, and Renee Laque have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their son’s/brother’s/fiancee’s society, companionship, comfort, advice, and

counsel.

               3.      Estate of Kevin Joseph McEnroe

       87.     SSG McEnroe was born in 1986 in Englewood, Colorado. He was a United States

citizen at the time of his death and was domiciled in the State of Tennessee.




                                                15
             Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 16 of 35



       88.     After undertaking collegiate coursework at three colleges in Colorado and Arizona,

SSG McEnroe enlisted in the United States Army on March 29, 2008, entering into active service

on April 17, 2008.

       89.     He completed Airborne School in 2008 and graduated from Special Forces training

in 2011.

       90.     SSG McEnroe was assigned to the U.S. Army’s Fifth Special Forces Group based

out of Fort Campbell, Kentucky.

       91.     His role within his unit was as a Special Forces Communications Sergeant.

       92.     SSG McEnroe had arrived in Jordan only days prior to the attack by Defendant Abu

Tayeh. He had been deployed to Jordan on one prior occasion in 2013 followed by deployments

to Afghanistan and Lebanon in 2013, 2014, and 2015.

       93.     At no point did SSG McEnroe pose any risk of harm to Defendant Abu Tayeh or

the other Jordanian soldiers at the access control point.

       94.     SSG McEnroe was an expert marksman and avid outdoorsman who was also part

of a Special Forces dive team.

       95.     He demonstrated a proclivity with languages, speaking Arabic and Russian and was

a highly decorated and commended soldier.

       96.     SSG McEnroe planned to move to Connecticut after his Jordanian deployment to

get married to his fiancée Kimberly Argo and to return to college.

       97.     SSG McEnroe was driving the second vehicle in the convoy when he sustained

multiple gunshot wounds from Defendant Abu Tayeh. According to the report issued by the

United States Army regarding the assault, SSG McEnroe “was killed immediately by a gunshot

wound” with the location where the fatal shot struck his body redacted. As visible from the video




                                                 16
              Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 17 of 35



of the assault, SSG McEnroe had pressed the brake pedal in the vehicle he was driving, but after

the shots were fired, the vehicle could be seen rolling forward indicating that his foot had come

off the brake.

       98.       Plaintiff Brian M. McEnroe is a citizen of the United States and resides in the city

of Bradenton, Florida.      Plaintiff Brian M. McEnroe asserts claims herein as the Personal

Representative of the Estate of Kevin Joseph McEnroe and in his capacity as the father of Kevin

Joseph McEnroe.

       99.       Plaintiff Linda L. Frost is a citizen of the United States and resides in the city of

Tucson, Arizona. Plaintiff Linda L. Frost asserts claims herein in her capacity as the mother of

Kevin Joseph McEnroe.

       100.      Plaintiff Nicholas McEnroe is a citizen of the United States and resides in the city

of Nashville, Tennessee. Plaintiff Nicholas McEnroe asserts claims herein in his capacity as the

brother of Kevin Joseph McEnroe.

       101.      Plaintiff Christopher McEnroe is a citizen of the United States and resides in the

city of Nashville, Tennessee. Plaintiff Christopher McEnroe asserts claims herein in his capacity

as the brother of Kevin Joseph McEnroe.

       102.      Plaintiff Kimberly Argo is a citizen of the United States and resides in the city of

Hamden, Connecticut. Plaintiff Kimberly Argo asserts claims herein in her capacity as the fiancee

of Kevin Joseph McEnroe.

       103.      As a result of the attack, and the death of Kevin Joseph McEnroe, Plaintiffs Brian

M. McEnroe, Linda L. Frost, Nicholas McEnroe, Christopher McEnroe, and Kimberly Argo have

experienced severe mental anguish, extreme emotional pain and suffering, and loss of their

son’s/brother’s/fiancee’s society, companionship, comfort, advice, and counsel.




                                                  17
              Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 18 of 35



       C.       Complicity in the Assault by Defendant Jordan

       104.     Following the murder of the three SFOD-A members, Defendant Jordan initiated a

false defense strategy that Defendant Abu Tayeh was justified within the rules of engagement in

murdering SSG Lewellen, SSG McEnroe, and SSG Moriarty.

       105.     Despite video evidence of the assault, the Jordanian state news agency Petra

claimed that the “American military trainers had disobeyed direct orders from Jordanian troops,

which led to a deadly exchange of small-arms fire.”

       106.     A statement issued by the Jordanian military shortly after the assault stated, “There

was an exchange of fire at the entrance to the base after an attempt by the trainers’ vehicle to enter

the gate without heeding orders of the guards to stop.”

       107.     Jordanian officials also stated to media outlets that this was an “accidental”

shooting despite video evidence that the assault was calculated to result in the death of these

American soldiers.

       108.     Jordanian officials also blamed the SFOD-A members that their alcohol

consumption prior to arriving at the entry gate that precipitated the assault despite no evidence that

they had been drinking.

       109.     The story depicted by Defendant Jordan to defend Defendant Abu Tayeh’s actions

evolved over the months following the assault on the SFOD-A members.

       110.     Defendant Jordan claimed that Defendant Abu Tayeh was acting within the rules

of engagement because one of the Americans had accidentally discharged a firearm.

       111.     The Jordanian narrative then changed to the concept that there was some loud noise

in the vicinity of the access control point that justified Defendant Abu Tayeh’s assault and murder

of three American Special Forces soldiers.




                                                 18
              Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 19 of 35



       112.     On March 6, 2017, the Jordanian Ambassador to the United States Dina Kawar

wrote to Rep. Ted Poe (R-TX) in response to questions raised about the incident. Ambassador

Kawar’s letter stated:

       The incident was the result of implementation of military rules of engagement
       following hearing gunshot near the main entrance to the base and the subsequent
       belief of an ongoing attack. [Defendant Abu Tayeh] was tasked with swift response
       and accordingly fired towards the source of the sound in tandem with the passing
       of the vehicles of the US side coming from the shooting field and who, in turn, fired
       directly at [Defendant Abu Tayeh] believing he was targeting them. [Defendant]
       Abu Tayeh was badly wounded in the incident.

       The findings of the investigations and circumstances of the incident confirm
       absence of premeditated intentions by [Defendant Abu Tayeh] to target the friendly
       US side in light of a number of considerations: his 14 years of service, serving for
       more than 10 years in various military bases where the US side frequents; and on
       the day of the incident, seven vehicles for the US side emerged from the area Abu
       Tayeh was to guard without him targeting them despite having an M60 machine
       gun. It is noteworthy that the gun he used in the incident was M16 which he made
       ready upon hearing gun shots from outside as he was leaving his position at the
       base’s gate to recharge his wireless device at the entrance.

       Against the backdrop of fire exchange, rules of engagement were applied by the
       swift response vehicle in the base to defend the latter without knowing that
       Americans were on the other side. The fire exchange was quickly halted upon
       knowing that friendly US members were on the other side….

       The incident was a tragic accident devoid of any terrorist or hostile motives or
       premeditated act towards the friendly US side. US forces have worked and trained
       in different military bases in Jordan without coming to any harm or attack
       throughout the past.

       113.     Suggestions have been made that Ambassador Kawar’s comments were made

without having seen the video of the assault; however, the United States Army’s investigation of

the assault had been concluded by that time with its findings that there was no evidence that

Defendant Abu Tayeh’s actions were precipitated by a “loud noise” or shots fired in the vicinity

of the access control point.

       114.     As the video portrays, and as reported by the U.S. military in its investigation of

the assault, none of the other Jordanian soldiers stationed at this gate took any action to bring the


                                                 19
              Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 20 of 35



assault to a conclusion. This failure to act by anyone in the Jordanian military posted at the gate

that day supports the suspicion that these other soldiers were complicit in Defendant Abu Tayeh’s

actions through the Jordanian chain of command.

       115.     As noted in the U.S. Army’s investigation, Jordanian soldiers prevented the convoy

of SFOD-A members that was arriving at the access control point after the assault began to assist

those who were in the line of fire from Defendant Abu Tayeh.

       116.     Upon information and belief, Defendant Abu Tayeh’s mother claims that

Defendant Jordan gave Defendant Abu Tayeh a promotion and a medal following his murder of

the three SFOD-A members. In short, Defendant Jordan rewarded Defendant Abu Tayeh for

murdering three American soldiers in cold blood.

       117.     By continuing to defend the actions of Defendant Abu Tayeh, Defendant Jordan

was complicit in his act of terrorism. Video of the assault removed any doubt from anyone who

has viewed it that this assault was not “accidental” nor was it within the rules of engagement.

       118.     By virtue of its statements through March 2017, Defendant Jordan ratified the

actions of Defendant Abu Tayeh despite clear video evidence of the falsity of the claims being

espoused.

       C.       Waiver of Sovereign Immunity by Jordan

       119.     According to diplomatic agreements between the United States and Defendant

Jordan, U.S. military personnel acting in accordance with their official military duties are

“accorded the same status as that provided to the technical and administrative staff of the United

States Embassy and that they may enter and exit Jordan with United States Government

identification and with collective or individual travel orders” while present in Jordan. See U.S.

Embassy Note No. 261 (April 4, 1996); accepted by Jordan via MK/3/Z1/366 (April 10, 1996).




                                                20
                  Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 21 of 35



           120.     The Vienna Convention on Diplomatic Relations, 500 U.N.T.S. 95, entered into

force on 24 April 1964, provides that “technical and administrative staff” are “members of the

mission.” Vienna Convention, art. 1(b); see also art. 1(c) and 1(f).

           121.     Article 37.2 of the Vienna Convention, referring back to Article 29, provides that

the persons of “members of the mission” such as the three Americans killed on November 4, 2016

“shall be inviolable…. The receiving State shall treat [them] with due respect and shall take all

appropriate steps to prevent any attack on his person, freedom or dignity.” Vienna Convention,

art. 29.

           122.     Furthermore, “the receiving State shall ensure to all members of the mission

freedom of movement and travel in its territory.” Vienna Convention, art. 26.

           123.     Both the United States and Jordan are parties to the Vienna Convention.

           124.     Under the terms of the bilateral agreement between the United States and Jordan,

the three murdered SFOD-A members were entitled to “due respect” as “members of the mission”

thus creating a duty on the part of Defendant Jordan to “take all appropriate steps to prevent any

attack on his person, freedom or dignity” under the admonition of customary international law.

           125.     Not only did Defendant Jordan fail to prevent an attack on the persons of the three

SFOD-A members, but Defendant Jordan defended the right of its agent, Defendant Abu Tayeh,

to murder SSG McEnroe, SSG Lewellen, and SSG Moriarty.

           126.     By freely undertaking the obligation to accord diplomatic treatment to the members

of the United States military operating in Jordan, Defendant Jordan implicitly waived its right to

assert sovereign immunity when individuals within the Jordanian chain of command engaged in a

deliberate attack resulting in the death of three Americans who were entitled to diplomatic

protection by Defendant Jordan.




                                                    21
              Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 22 of 35



       127.       To permit Defendant Jordan to claim sovereign immunity would reward Defendant

Jordan for its role in the murder of the three SFOD-A members in violation of international law.

       D.         Applicability of JASTA

       128.       On September 28, 2016, the Justice Against Sponsors of Terrorism Act (“JASTA”)

was enacted by a Congressional vote overriding the veto of President Barack Obama. See Pub. L.

114-222, 130 Stat. 852 (Sept. 28, 2016).

       129.       The purpose of JASTA was set forth in the statutory language: “The purpose of this

Act is to provide civil litigants with the broadest possible basis, consistent with the Constitution

of the United States, to seek relief against persons, entities, and foreign countries, wherever acting

and wherever they may be found, that have provided material support, directly or indirectly, to

foreign organizations or persons that engage in terrorist activities against the United States.”

JASTA § 2(b).

       130.       Cases seeking to apply the non-commercial tort exception to foreign sovereign

immunity, 28 U.S.C. § 1605(a)(5), strictly interpret the scope of the tort taking place within the 50

United States based on the primary purpose of 28 U.S.C. § 1605(a)(5) “to eliminate a foreign

state’s immunity for traffic accidents and other torts committed in the United States, for which

liability is imposed under domestic tort law.” Argentine Rep. v. Amerada Hess Shipping Corp.,

488 U.S. 428, 439-40 (1989).

       131.       The scope of JASTA is not so similarly circumscribed as set forth in the statement

of its purpose to provide the broadest possible basis to American civil litigants to pursue terrorism-

related claims.




                                                  22
               Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 23 of 35



        132.     King Faisal Air Base was the base of operations for the SFOD-A in Jordan with

significant resources available to the American military including medical facilities, meal

facilities, housing, and so forth.

        133.     It was standard operating procedure not to stop American vehicles when they would

enter the base at the access control point.

        134.     Furthermore, according to diplomatic agreements between the United States and

Defendant Jordan, U.S. military personnel were the equivalent of consular staff with their

operations on the air base constituting a consular presence

        135.     As designated members of the mission of the U.S. Embassy in Amman congregated

in defined quarters at King Faisal Air Base, Plaintiffs submit that upon information and belief, the

Air Base constituted sovereign United States territory.

        136.     Plaintiffs submit that, based on the status of the King Faisal Air Base housing U.S.

Embassy mission staff, the attack perpetrated by Defendant Abu Tayeh on the SFOD-A members

constituted an act of international terrorism in the United States.

        137.     The assault by Defendant Abu Tayeh that resulted in the deaths of three American

servicemen accorded diplomatic status in Jordan further constitutes a severe breach of the Vienna

Convention by Defendant Jordan through the murder of three individuals whose persons were

inviolable under the Vienna Convention and the diplomatic arrangements between the United

States and Jordan.

        138.     Jordan cannot claim a violation of its sovereignty by being subject to this suit where

its agent blatantly violated the sovereignty of the United States and its diplomatic personnel when

it permitted Defendant Abu Tayeh to murder three individuals accorded diplomatic protection and

then attempted to cover this fact up for months thereafter.




                                                  23
              Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 24 of 35



       139.     JASTA, by its terms, requires “(1) an act of international terrorism in the United

States; and (2) a tortious act or acts of the foreign state, or of any official, employee, or agent of

that foreign state while acting within the scope of his or her office, employment, or agency,

regardless where the tortious act or acts of the foreign state occurred.” 28 U.S.C. § 1605B(b).

       140.     Defendant Abu Tayeh’s actions in murdering SSG Moriarty, SSG Lewellen, and

SSG McEnroe involved violent acts that were dangerous to human life in violation of the criminal

laws of the United States and in violation of the criminal laws of Jordan when they were

committed. Defendant Abu Tayeh was tried and convicted in Jordan of crimes related to the

murders and is serving a life sentence with hard labor according to his sentencing.

       141.     By targeting American soldiers, Defendant Abu Tayeh appeared to intend to affect

the conduct of the United States government through assassination of SSG Moriarty, SSG

Lewellen, and SSG McEnroe.

       142.     The acts giving rise to this case occurred primarily outside the territorial jurisdiction

of the United or transcended national boundaries between the United States and Jordan in terms of

the American consular territory at King Faisal Air Base near Al-Jafr, Jordan.

       143.     The acts of Defendant Abu Tayeh were not mere negligence but rather an

intentional act of murder.




                                                   24
              Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 25 of 35



                                             COUNT I

      INJURY BY REASON OF AN ACT OF INTERNATIONAL TERRORISM IN
                     VIOLATION OF 18 U.S.C. § 2333(a)

                                  (As to Defendant Abu Tayeh)

       144.     Plaintiffs incorporate all previous allegations by reference.

       145.     All of the Plaintiffs are United States nationals who were injured by reason of the

murder committed against SSG Moriarty, SSG Lewellen, and SSG McEnroe as an act of

international terrorism.

       146.     Defendant Abu Tayeh’s actions were in violation of American and Jordanian law

and constituted violent acts dangerous to human life.

       147.     Defendant Abu Tayeh’s apparent intention was to target American nationals to

affect the conduct of the American government by means of assassination.

       148.     Defendant Abu Tayeh’s actions transcended national boundaries by singling out

American nationals while in Jordan.

       WHEREFORE, plaintiffs demand judgment against Defendant Abu Tayeh for an amount

authorized by governing law to be determined at trial, together with treble damages, punitive

damages, pre- and post-judgment interest, attorney’s fees, costs of this action and such other and

further relief as the Court may deem appropriate under the circumstances.

                                             COUNT II

AIDING AND ABETTING AND DEFENDANT ABU TAYEH TO COMMIT AN ACT OF
            INTERNATIONAL TERRORISM IN VIOLATION OF
                         18 U.S.C. § 2333(d)

                                     (As to Defendant Jordan)

       149.     Plaintiffs incorporate all previous allegations by reference.




                                                 25
              Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 26 of 35



       150.     As set forth above, Defendant Jordan knowingly provided Defendant Abu Tayeh

with safe harbor and substantial assistance in the form of international denials of culpability on the

part of Defendant Abu Tayeh who carried out an act of international terrorism – as Defendant

Jordan’s agent and member of the Jordanian military – against Plaintiffs.

       151.     Plaintiffs’ claims against Defendant Jordan relate to its tortious acts in support of

Defendant Abu Tayeh and fall within the exception to foreign sovereign immunity set forth at

28 U.S.C. § 1605B, and plaintiffs are thus authorized to assert causes of action against the

Hashemite Kingdom of Jordan pursuant to the Anti-Terrorism Act, 18 U.S.C. § 2331 et seq.

       152.     Defendant Jordan aided and abetted Defendant Abu Tayeh in carrying out an act of

international terrorism against the United States and its citizens on November 4, 2016, in violation

of 18 U.S.C. § 2333(d).

       153.     At the time of the November 4, 2016 attack, Defendant Abu Tayeh was, upon

information and belief, acting on behalf of the Islamic State a/k/a “ISIS”, a designated foreign

terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. § 1189).

       154.     The safe harbor and propaganda support provided by Defendant Jordan to

Defendant Abu Tayeh, as described above, enabled the murder of three American citizens and

further damage to their families through the consistent blame placed on the Americans who were

killed for what transpired.

       155.     Plaintiffs suffered injuries to their persons by reason of the November 4, 2016 act

of international terrorism.

       WHEREFORE, Plaintiffs demand judgment against Defendant Jordan for an amount

authorized by governing law to be determined at trial, together with treble damages, punitive




                                                 26
              Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 27 of 35



damages, pre- and post-judgment interest, attorney’s fees, costs of this action and such other and

further relief as the Court may deem appropriate under the circumstances.

                                            COUNT III

 AIDING AND ABETTING AND CONSPIRING WITH DEFENDANT ABU TAYEH TO
    COMMIT AN ACT OF INTERNATIONAL TERRORISM IN VIOLATION OF
                          18 U.S.C. § 2333(a)

                                     (As to Defendant Jordan)

       156.     Plaintiffs incorporate all previous allegations by reference.

       157.     As enacted in 1992, the express civil cause of action established under 18 U.S.C. §

2333(a) authorized claims for aiding and abetting and conspiring to commit an act of international

terrorism.

       158.     Through the tortious acts in support of Defendant Abu Tayeh described above,

Defendant Jordan aided and abetted, and conspired with, Defendant Abu Tayeh to carry out the

act of international terrorism on November 4, 2016, in violation of 18 U.S.C. § 2333(a).

       159.     The attack that Defendant Jordan attempted to blame on the Plaintiffs involved acts

of violence and acts dangerous to human life in violation of the criminal laws of the United States.

See 18 U.S.C. § 2332a(a)(1) (use of a weapon of mass destruction (M-16) against nationals of

the United States).

       160.     Plaintiffs suffered injuries by reason of acts committed by Defendant Abu Tayeh

that involved the murder and attempted murder of persons the United States in violation of the

criminal laws of the United States, including the prohibitions set forth in 18 U.S.C. § 2332.

       161.     Through the tortious acts in support of Defendant Abu Tayeh described above,

Defendant Jordan aided and abetted Defendant Abu Tayeh in carrying out an act of international

terrorism against the United States on November 4, 2016, in violation of 18 U.S.C. §§ 2332(a),

2332(b), 2332(c), and 2333.


                                                 27
              Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 28 of 35



       162.     Defendant Jordan knew at all times that Defendant Abu Tayeh had committed

an act of international terrorism and substantially assisted this act of international

terrorism by attempting to cover it up and/or blame the Plaintiffs for the attack.

       163.     By aiding and abetting violations of 18 U.S.C. § 2332 that have caused injuries to

plaintiffs, Defendant Jordan is liable pursuant to 18 U.S.C. § 2333 for any and all damages that

plaintiffs have sustained as a result of such injuries.

       WHEREFORE, Plaintiffs demand judgment against Defendant Jordan for an amount

authorized by governing law to be determined at trial, together with treble damages, punitive

damages, pre- and post-judgment interest, attorney’s fees, costs of this action and such other and

further relief as the Court may deem appropriate under the circumstances.

                                            COUNT IV

                                      WRONGFUL DEATH

                                      (As to All Defendants)

       164.     Plaintiffs incorporate all previous allegations by reference.

       165.     Plaintiffs herein bring this action for the wrongful death proximately caused by

Defendants Abu Tayeh and Jordan for the attack that took place on November 4, 2016.

       166.     Defendant Jordan is not entitled to sovereign immunity by virtue of having waived

sovereign immunity under 28 U.S.C. § 1605(a)(1).           The exception to sovereign immunity

contained in 28 U.S.C. § 1605B also precludes Defendant Jordan from asserting sovereign

immunity here.

       167.     Surviving family members or estates of those wrongfully killed are entitled to

recover damages from Defendants Abu Tayeh and Jordan for these illegal and wrongful deaths.

The family members or estates are entitled to recover full damages incurred, as fair and just




                                                 28
              Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 29 of 35



compensation for the injuries resulting from these wrongful deaths. Those responsible for these

deaths must be held accountable for the losses incurred.

       168.     The injuries and damages suffered by plaintiffs were proximately caused by the

intentional, malicious, reckless, criminal, violent, grossly negligent or negligent acts of Defendants

Abu Tayeh and Jordan as described herein.

       169.     As a direct and proximate result of the wrongful deaths of the decedents, their heirs

and families have suffered financially and been deprived of all future aid, income, assistance,

services, comfort, companionship, affection and financial support of their loved ones.

       170.     As a direct and proximate result of the Defendants’ acts of international terrorism,

torture, conspiracy, and racketeering resulting in the wrongful death of decedents, the heirs and

families of those murdered suffer and will continue to suffer permanent, physical and emotional

distress, severe trauma, and lasting physical, emotional, and psychological injuries.

       WHEREFORE, Plaintiffs demand judgment against Defendants Abu Tayeh and Jordan

for an amount authorized by governing law to be determined at trial, together with punitive

damages, pre- and post-judgment interest, and such other and further relief as the Court may deem

appropriate under the circumstances.

                                             COUNT V

                                            SURVIVAL

                                       (As to All Defendants)

       171.     Plaintiffs incorporate all previous allegations by reference.

       172.     Defendant Jordan is not entitled to sovereign immunity by virtue of having waived

sovereign immunity under 28 U.S.C. § 1605(a)(1).           The exception to sovereign immunity




                                                 29
              Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 30 of 35



contained in 28 U.S.C. § 1605B also precludes Defendant Jordan from asserting sovereign

immunity here.

       173.     As a result of the intentional, malicious, reckless, criminal, unprivileged,

nonconsensual, grossly negligent and negligent acts of Defendants Abu Tayeh and Jordan as

described herein, James Francis Moriarty, Matthew Charles Lewellen, and Kevin Joseph McEnroe

were placed in a severe, often prolonged, extreme, traumatic, apprehension of harmful, offensive

unwarranted bodily contact, injury and assault. Those murdered suffered intensely severe and

offensive harmful bodily contact, personal injury and battery; including but not limited to extreme

fear, terror, anxiety, emotional and psychological distress, knowledge of pending death and

physical and emotional trauma, and intentionally inflicted physical pain.         Decedents were

mentally, physically and emotionally damaged, harmed, trapped, and falsely imprisoned prior to

their personal physical injury and deaths.

       174.     As a result of Defendants’ criminal and tortious conduct, those killed suffered

damages including pain and suffering, severe trauma, fear, anxiety, permanent physical and

emotional distress, ultimate loss of life and life’s pleasures, companionship and consortium, loss

of family, career, earnings and earning capacity, loss of accretion to their estates, and other

immeasurable items of damages to be shown at trial. Plaintiffs herein seek and are entitled to

survival damages for those tortured and killed on November 4, 2016.

       WHEREFORE, Plaintiffs demand judgment against Defendants Abu Tayeh and Jordan

for an amount authorized by governing law to be determined at trial, together with punitive

damages, pre- and post-judgment interest, and such other and further relief as the Court may deem

appropriate under the circumstances.




                                                30
               Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 31 of 35



                                             COUNT VI

                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

                   (As to All Defendants on behalf of All Individual Plaintiffs)

        175.     Plaintiffs incorporate all previous allegations by reference.

        176.     Defendant Jordan is not entitled to sovereign immunity by virtue of having waived

sovereign immunity under 28 U.S.C. § 1605(a)(1).            The exception to sovereign immunity

contained in 28 U.S.C. § 1605B also precludes Defendant Jordan from asserting sovereign

immunity here.

        177.     Defendant Abu Tayeh intended or knew or should have known, that his conduct

and actions would lead to the killing of or injury to innocent persons and resulting severe emotional

distress.

        178.     Defendant Jordan intended, knew or should have known that its actions aiding and

abetting Defendant Abu Tayeh by shifting the blame for the November 4, 2016 attack to those who

were murdered would leave devastated family members to grieve for their losses with ongoing

physical, psychological and emotional injuries.

        179.     The actions of Defendant Jordan were unconscionable, extreme, outrageous, and

done with an intentional, malicious, and willful disregard for the rights and lives of those murdered

and their surviving loved ones.

        180.     As a direct and proximate cause of the Defendants’ intentional misconduct and

reckless disregard for human life, Plaintiffs have suffered and will forever continue to suffer

severe, ongoing emotional distress and anxiety, physical and mental distress, and significant

mental injury and impairment causing ongoing and long-term expenses for medical treatment,

services, and counselling.




                                                  31
              Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 32 of 35



       WHEREFORE, Plaintiffs demand judgment against Defendant Abu Tayeh and Defendant

Jordan for an amount authorized by governing law to be determined at trial, together with punitive

damages, pre- and post-judgment interest, and such other and further relief as the Court may deem

appropriate under the circumstances.

                                            COUNT VII

                         VIOLATIONS OF INTERNATIONAL LAW

                                       (As to All Defendants)

       181.     Plaintiffs incorporate all previous allegations by reference.

       182.     Defendant Jordan is liable for plaintiffs’ injuries under the principles of

international law.

       183.     Defendant Jordan is not entitled to sovereign immunity by virtue of having waived

sovereign immunity under 28 U.S.C. § 1605(a)(1).            The exception to sovereign immunity

contained in 28 U.S.C. § 1605B also precludes Defendant Jordan from asserting sovereign

immunity here.

       184.     It is long settled that the law of nations is part of federal common law, and that

federal courts are empowered to address claims against those that commit, aid, or abet violations

of international law.

       185.     The November 4, 2016 assault on King Faisal Air Base involved the violation of

the Vienna Convention on Diplomatic Relations, 500 U.N.T.S. 95, by failing to protect the

inviolability of the person of members of the diplomatic mission.

       186.     The following international treaties, inter alia, address the right not to be murdered

in an extrajudicial manner under color of law and/or protect the lives of diplomatic or consular

personnel:




                                                 32
              Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 33 of 35



                a. Vienna Convention on Diplomatic Relations, art. 37.2;

                b. Vienna Convention on Consular Relations, art. 40;

                c. Universal Declaration of Human Rights, arts. 3 and 5;

                d. International Covenant on Civil and Political Rights, arts. 6.1 and 7; and

                e. Convention Against Torture, arts. 1 and 2.

       WHEREFORE, Plaintiffs demand judgment against Defendant Abu Tayeh and Defendant

Jordan for an amount authorized by governing law to be determined at trial, together with punitive

damages, pre- and post-judgment interest, attorney’s fees, costs of this action and such other and

further relief as the Court may deem appropriate under the circumstances.

                                           COUNT VIII

       VIOLATIONS OF THE TORTURE VICTIM PROTECTION ACT OF 1991

                                  (As to Defendant Abu Tayeh)

       187.     Plaintiffs incorporate all previous allegations by reference.

       188.     The Torture Victim Protection Act, Pub. L. 102-256, 106 Stat. 734 (Mar. 12, 1992),

provides a cause of action to a decedent’s representative, or to any person who may be a claimant

in an action for wrongful death, for “extrajudicial killing” perpetrated by any individual acting

under the actual or apparent authority or color of law of any foreign nation.

       189.     Defendant Abu Tayeh, acting under color of law as supported by Defendant Jordan

from November 4, 2016 through April 2017, engaged in acts of extrajudicial killing of James

Francis Moriarty, Matthew Charles Lewellen, and Kevin Joseph McEnroe on November 4, 2016.

       190.     The murders were deliberate and were not authorized by a previous judgment

pronounced by a regularly constituted court affording all the judicial guarantees which are

recognized as indispensable by civilized peoples.




                                                 33
              Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 34 of 35



       191.     Because the claims set forth herein include claims against the Hashemite Kingdom

of Jordan, Plaintiffs submit that seeking adequate and available remedies within the Hashemite

Kingdom of Jordan would be futile under the circumstances.

       WHEREFORE, Plaintiffs demand judgment against Defendant Abu Tayeh and Defendant

Jordan for an amount authorized by governing law to be determined at trial, together with punitive

damages, pre- and post-judgment interest, attorney’s fees, costs of this action and such other and

further relief as the Court may deem appropriate under the circumstances.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs demand:

       (a)      Accept jurisdiction over this action;

       (b)      Trial by jury;

       (c)      Judgment for all Plaintiffs against Defendants for compensatory damages,

                including, but not limited to, physical injury, extreme mental anguish, pain and

                suffering, economic losses, and loss of solatium, in amounts to be determined at

                trial;

       (d)      Judgment for all Plaintiff Estates against Defendants for compensatory damages for

                wrongful death, including but not limited to, physical injury, extreme mental

                anguish, pain and suffering, economic losses, and any pecuniary loss (or loss of

                income to the estates) in amounts to be determined at trial;

       (e)      Judgment for all Plaintiffs against Defendants for punitive damages in an amount

                to be determined at trial;

       (f)      Enter judgment against Defendants and in favor of Plaintiffs for treble damages

                pursuant to 18 U.S.C. § 2333(a);




                                                 34
Case 1:18-cv-02649 Document 1 Filed 11/16/18 Page 35 of 35
